Bloodworth, J.
This was a suit on account for services rendered by a physician. That the services wére rendered is admitted. The only question was the amount. There was ample evidence to support the verdict rendered, and the amount thereof was below the maximum that could have been found under the facts proved. If error was committed,' either in the admission of evidence or in the charge of the court, it was not of such a character as to warrant a reversal of the judgment. Frey v. Blackwell, 7 Ga. App. 425.

Judgment affirmed.

Broyles, P. J., and Harwell, J., concur. .